HOFFMAN, Judge,
dissenting:
Because I believe that the lower court erred in granting the Commonwealth’s last-requested extension of time for commencement of appellant’s trial under Pa.R.Crim.P. 1100(c), I dissent from the opinion of the majority and would order appellant discharged.
The lower court twice granted extensions of the time for commencement of appellant’s trial by orders which are not challenged on this appeal.1 The Commonwealth had sought the second extension because it intended to appeal an order of the lower court suppressing certain statements which appellant had made to state troopers. Pursuant to the order of the lower court dated April 5, 1976, the time for commencement of appellant’s trial was extended until “thirty days following the final disposition by the Pennsylvania *454Supreme Court of” the Commonwealth’s appeal of the suppression order. In late May of 1977, the Commonwealth elected to discontinue its appeal of the suppression order, and on June 1, 1977, the Prothonotary of the Supreme Court formally noted the discontinuance of the appeal. Accordingly, the new Rule 1100 run date was thirty days from June 1, 1977, i. e., July 1, 1977. Although appellant’s case was scheduled for trial in early June, 1977, the case was removed from the trial list because appellant was temporarily unrepresented.2 On June 15, 1977, the Commonwealth filed a petition pursuant to Rule 1100(c) seeking a third extension of time for commencement of trial. The basis of the Commonwealth’s petition was that appellant’s case could not be rescheduled for trial by the July 1 run date. On June 21, 1977, the lower court conducted a hearing on the Commonwealth’s extension petition. At that hearing the Commonwealth called as its only witness Anthony A. Wernert, the Court Administrator of the Lycoming County Court of Common Pleas. Mr. Wernert testified that the only Lycoming County judge who could hear appellant’s case3 had a full trial schedule through June, 1977. Mr. Wernert was not asked, nor did he indicate in any way, whether the cases listed ahead of appellant’s were civil or criminal. Mr. Wernert testified additionally that no visiting judges were available to hear the case by the July 1 run date, and that the earliest time at which trial could be commenced was the last *455week of July, 1977. Based on this evidence, the lower court extended the Rule 1100 run date until “the end of July, 1977.” Appellant has challenged that extension on this appeal.4
Our Supreme Court has stated that
the trial court may grant an extension under rule 1100(c) only upon a record showing: (1) the “due diligence” of the prosecution, and (2) certification that trial is scheduled for the earliest date consistent with the court’s business; provided that if the delay is due to the court’s inability to try the defendant within the prescribed period, the record must also show the causes of the court delay and the reasons why the delay cannot be avoided.
Commonwealth v. Mayfield, 469 Pa. 214, 222, 364 A.2d 1345, 1349-50 (1976) (emphasis added).
In the present case, the record shows nothing more than the Court Administrator’s bare assertion that the existing trial schedule would not permit the commencement of appellant’s trial within the Rule 1100 period. There was no evidence whatsoever before the lower court concerning the nature of the cases scheduled ahead of appellant’s. Certainly, if the Commonwealth had shown that the cases ahead of appellant’s faced impending Rule 1100 deadlines, then the lower court could have correctly concluded that unavoidable judicial delay necessitated an extension in appellant’s case. On the other hand, if the evidence had shown that civil cases or criminal cases without Rule 1100 problems preceded appellant’s, then the lower court could have ordered a rescheduling, of trial times to accommodate appellant’s case within the Rule 1100 period. Commonwealth v. Mayfield, supra, 469 Pa. at 221-22, 364 A.2d at 1349. Based on the meager evidence presented, however, the lower court had no way of knowing whether the cases ahead of appellant’s faced im*456pending Rule 1100 deadlines or even whether they were criminal cases.5 In Commonwealth v. Ehredt, 485 Pa. 191, 195, 401 A.2d 358, 360-61 (1979), our Supreme Court, in an opinion by Chief Justice EAGEN, held that “a bare statement by the Commonwealth’s attorney that several witnesses are ‘unavailable,’ without more, does not establish ‘due diligence’ ” by a preponderance of the evidence. See also Commonwealth v. Smith, 477 Pa. 424, 383 A.2d 1280 (1978); Commonwealth v. Bayani, 261 Pa.Super. 369, 396 A.2d 443 (1978). In the present case, the Court Administrator’s bare' assertions of a full court schedule, without more, are equally insufficient to prove the Commonwealth’s due diligence in commencing appellant’s trial within the prescribed period. Accordingly, I would hold that the lower court erred in granting the extension and would discharge appellant because her trial did not commence within the period specified by Rule 1100.

. The majority incorrectly states that appellant challenges the grant of the second extension. 273 Pa.Super. 451, 417 A.2d at 734. While *454appellant’s brief does challenge the bona fides of the Commonwealth in taking the appeal which necessitated the second extension, appellant does not directly contend that the lower court erred in granting that extension.


. Appellant had been represented by present counsel as Public Defender prior to June, 1977. Her lack of representation in early June appears to be attributable, at least in part, to confusion in the Public Defender’s office engendered by the long delay attending the Commonwealth’s appeal of the suppression order. Present counsel was immediately reassigned to the case in mid-June, when appellant reapplied for a Public Defender.


. There are only two judges of the Court of Common Pleas of Lycoming County. One of those judges, the Honorable THOMAS C. RAUP, had recused himself because he had presided over the suppression hearing in this case.


. Appellant’s failure to timely file a petition for dismissal of the charges pursuant to Pa.R.Crim.P. 1100(f) is not fatal to her present challenge of the June 21, 1977, extension. “When an extension of time is granted until a certain date, and the case is tried prior to that date, a motion to dismiss under Rule 1100(f) would be a futile gesture.” Commonwealth v. Coleman, 477 Pa. 400, 408 n.2, 383 A.2d 1268, 1272 n.2 (1978) (plurality opinion).


. The Commonwealth attempted to supplement the record for Rule 1100 purposes at a hearing conducted two months after appellant’s trial was concluded. The evidence presented at this unusual post-trial hearing is, of course, irrelevant to a determination of whether the Commonwealth presented sufficient evidence to warrant the requested extension before the extension was granted. It is noteworthy, however, that at the supplementary hearing, the Court Administrator revealed that several of the cases scheduled ahead of appellant’s were civil matters.